Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
Independent claims 1, 6, 11 and 16 are directed to an apparatus and/or a method for receiving a channel state information reference signal (CSIS-RS) in a communication system.  The independent claims were amended to further define the claimed invention.  Specifically, independent claims 1 and 11 similarly recite: “… acquiring, by a user equipment (LE), from a base station, a configuration for a resource set including a resource set identifier, information for at least one CSI-RS resource, and repetition information, wherein a number of the at least one CSI-RS resource is up to a maximum number of CSI- RS resources per resource set, and wherein the repetition information is set as either on or off; acquiring, by the UE, from the base station, at least one CSI-RS resource configuration including a CSI-RS resource identifier, information for a number of CSI-RS ports, and information for an orthogonal frequency division multiplexing (OFDM) symbol for the CSI-RS; acquiring, by the UE, from the base station, a channel state information (CSI) report configuration including information for reporting parameters and information for a reporting method, wherein the at least one CSI-RS resource configuration is associated with the at least one CSI-RS resource within the configuration for the resource set, wherein the information for the reporting parameters indicates at least one of a CSI-RS resource indicator (CRI), a rank indicator (R I), a precoding matrix indicator (PMI), or a channel quality indicator (CQI), and wherein the information for the reporting method corresponds to periodic, semi-persistent, or aperiodic; and transmitting, by the UE, to the base station, CSI based on the configuration for the resource set and the CSI report configuration.”  On the other hand, independent claims 6 and 16 similarly recite: “…transmitting, by a base station, to a user equipment (UE), at least one CSI-RS resource configuration including a CSI-RS resource identifier, information for a number of CSI-RS ports, and information for an orthogonal frequency division multiplexing (OFDM) symbol for the CSI-RS; transmitting, by the base station, to the UE, a configuration for a resource set including a resource set identifier, information for at least one CSI-R S resource, and repetition information, wherein the at least one CSI-RS resource configuration is associated with the at least one CSI-RS resource within the configuration for the resource set, wherein a number of the at least one CSII-RS resource is up to a maximum number of CSI- RS resources per resource set, and wherein the repetition information is set as either on or off; transmitting, by the base station, to the UE, a channel state information (CSI) report configuration including information for reporting parameters and information for a reporting method, wherein the information for the reporting parameters indicates at least one of a CSI-RS resource indicator (CRI), a rank indicator (RI), a precoding matrix indicator (PMI), or a channel quality indicator (CQI), and PATENT APPLICATION Attorney Docket No.: 1398-1129 CON 3 (YPF201806-0032/U S-CA3) wherein the information for the reporting method corresponds to periodic, semi-persistent, or aperiodic; and receiving, by the base station, from the UE, CSI according to the configuration for the resource set and the CSI report configuration.”

The amendments further limit the scope of the claimed invention and with the amendments presented, there is no teaching, suggestion, or motivation for combination in the prior art(s) as cited to show the claimed subject matter as detailed in the independent claims.  Examiner submits that the limitations entered into the independent claims are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.  
Examiner has reviewed and considered the Applicant’s Remarks (02/11/2021).  The Examiner agrees with the Applicant’s arguments that Kang in view of Frenne does not teach the claimed invention as specifically presented. There is no teaching, suggestion, or motivation for combination in the prior art(s) as previously cited to show the claimed subject matter as detailed in the independent claims when viewed in its entirety.

An updated search has been performed and no prior art of record has been found that anticipates or render obvious the claimed invention as specifically presented in the independent claims.  

Thus, for the reasons indicated above, the claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200177256 A1 - relates to a wireless communication system, and more particularly, to method for configuring resource for a reference signal for beam management and transmitting the reference signal in a wireless communication system and an apparatus therefor.
US 10601484 B2 - relates to a wireless communication system, and more particularly, to a method and apparatus for reporting a channel state.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745.  The examiner can normally be reached on Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/REDENTOR PASIA/Primary Examiner, Art Unit 2413